Citation Nr: 0942626	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2000 through 
April 2001 and from May 2005 through June 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision which 
granted service connection for PTSD with an evaluation of 30 
percent and was issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In a 
subsequent April 2009 rating decision, the Veteran was 
granted an increased initial rating of 50 percent for PTSD.

The Veteran's appeal also initially included the issues of 
service connection for gynecomastia with painful knots in the 
breasts and service connection for residuals of a traumatic 
brain injury, to include memory loss.  In the aforementioned 
April 2009 rating decision, however, the Veteran was granted 
service connection for gynecomastia.  The Veteran's traumatic 
brain injury claim was subsequently withdrawn by the Veteran 
in September 2009.


FINDINGS OF FACT

The evidence demonstrates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  anxiety; depressed mood; flattened affect; 
disturbances in mood; sleep impairment; intermittent panic 
attacks which occurred more than once per week; memory 
impairment; mild impulse control; and difficulty in 
establishing and maintaining effective work and social 
relationships.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct time period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson, 12 Vet. App. 119.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability evaluation.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Veteran's service treatment records reflect that he was 
initially diagnosed with PTSD in February 2007.  At that 
time, he reported symptoms which consisted of anxiety and 
inability to sleep for five days.

At a July 2007 VA examination, the Veteran reported that in 
April 2007 he was admitted for inpatient treatment for 
symptoms of anxiety, difficulty sleeping, and difficulty 
concentrating.  The Veteran also reported that he experienced 
panic attacks which occurred two to three times per week, 
forgetfulness (including forgetting to perform tasks and 
forgetting where he placed objects), mild difficulties with 
impulse control which manifested in incidences of verbal 
outbursts and verbal road rage, and sleep disturbances.  On 
examination, he did not demonstrate impairment of thought 
processing or communicating, delusions or hallucinations, or 
obsessive compulsive behavior.  The Veteran denied any 
suicidal or homicidal ideation or significant problems with 
depressed mood.  He demonstrated affect which ranged from 
mildly restricted to normal.

VA treatment records from 2007 reflect that the Veteran 
experienced intermittent panic symptoms.  In August 2007, the 
Veteran was assessed a Global Assessment of Functioning (GAF) 
Scale score of 55.  Although the Veteran reported thoughts of 
killing himself, he acknowledged that he did not intend to 
carry those thoughts out.  At subsequent VA treatments, the 
Veteran denied further suicidal thoughts.  In September 2007, 
the Veteran received diagnoses of PTSD and panic disorder 
with mild agoraphobia and received a GAF score of 48.  In 
November 2007, the Veteran reported that panic attacks 
occurred no more than once per week while on medication.  In 
January 2008, the Veteran reported occasional panic symptoms 
which did not manifest into full blown panic attacks.  He 
also reported intermittent difficulties with sleep 
maintenance, mild hypervigilance, and occasional 
recollections of combat during his active duty service.  The 
Veteran stated that he experienced "adrenaline rushes" or 
"energy surges" which he experienced a few times per day 
and which provided him with a feeling of near-euphoria.

The Veteran underwent a second VA examination in July 2008, 
and at that time reported that irritability, emotional 
numbness, panic attacks, and suspiciousness affected his 
relationships with females.  Regarding his panic attacks, the 
Veteran stated that he experienced them at least three or 
four times per week, and that they lasted from two or three 
minutes to 20 minutes.  He also stated that he felt that he 
had no drive or focus and felt alone.  The Veteran reported 
that he slept three or four hours per night with the use of 
sleep medications.  He also reported that he had recently 
been involved in a fight at a restaurant in which he punched 
another person and knocked him unconscious.  According to the 
Veteran, he had experienced a decrease in quality of life 
which he attributed to having no enjoyment in life and no 
family or financial support.  Nonetheless, he reported that 
he was attending church services and went to the gym three or 
four times per week.  The Veteran reported that he had most 
recently been employed for three months on a full-time basis 
as a fork lift operator in a warehouse.  He related, however, 
that he hated his boss, experienced stress from his job, and 
therefore quit his job.  The Veteran also stated that he 
attended community college classes during the Fall Semester, 
but was required to discontinue his classes during the Spring 
Semester due to his financial situation.  On examination, the 
Veteran demonstrated poor eye contact and marginal personal 
hygiene.  Although the Veteran reported memory impairment, 
there was no indication of memory impairment on examination.  
When asked about ritualistic behavior, the Veteran stated 
that he had obsessive compulsive traits and that he 
continuously checked the locks on his home and had specific 
hygiene rituals (i.e.,  bathing in the dark with candles).  
The Veteran also reported anxiety, however, displayed no 
signs of anxiety or distress during the examination.  His 
mood was depressed with flat and restricted affect.  The 
Veteran was assessed a score of 50 on the Global Assessment 
of Functioning (GAF) scale.  The examiner observed that the 
Veteran's reliability and veracity as a historian is suspect 
due to various inconsistencies in his reported employment 
history and reported alcohol use.  Due to these 
inconsistencies, the examiner was unable to offer an opinion 
as to the degree of severity of the Veteran's PTSD.

A July 2008 statement from the Veteran's mother relates that 
the Veteran was experiencing nightmares every night and 
appeared to be constantly on his guard.  A statement 
submitted the following month by the Veteran's brother 
relates that the Veteran became distant and very general 
about his feelings during his deployment to Iraq during 
service.  With regard to the Veteran's current symptoms, his 
brother identified that the Veteran experienced panic 
attacks, hypervigilance, hyper-aggression, hypertension, 
numbness, depression, detachment, multiple phobias, 
nightmares, difficulty concentrating, memory problems, 
problems with social interactions which interfered with his 
employment, and various unidentified "physical issues."

VA treatment records from February 2008 through December 2008 
continue to document reported anxiety, panic attacks, 
hypervigilance, depression, and sleep disturbances in the 
form of nightmares.  In November 2008, the Veteran was given 
a GAF score of 60.  A mental status examination performed in 
December 2008 revealed that the Veteran was oriented, 
demonstrated intact concentration, and was alert, attentive, 
cooperative, and reasonable.  He was dressed and groomed 
appropriately.  Speech was appropriate with logical 
associations, and of normal rate and rhythm.  There was no 
pressure of speech or flight of ideas.  The Veteran did not 
express any delusional ideas or demonstrate any bizarre 
grandiose ideation.  He denied visual or auditory 
hallucinations.  The Veteran's memory functions were intact, 
and he demonstrated fair insight with logical and appropriate 
judgment.

At the Veteran's July 2009 Travel Board hearing, he testified 
that he experienced panic attacks which occurred four to five 
times per week, anxiety, insomnia, difficulties with 
concentration, and crying spells.  He also related 
forgetfulness, impaired judgment, spurts of anger, suicidal 
thoughts, and obsessional counting.  According to the Veteran 
he had previously been unemployed for six months, but had 
currently been working as a trainee for performing HIV test 
screenings.  The Veteran related that he had participated in 
vocational rehabilitation with VA, however, was required to 
discontinue his rehabilitation due to difficulties in 
concentrating on his class material.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
50 percent for any period of time.  Service treatment records 
reflect onset of PTSD during service, but symptoms limited to 
anxiety and sleep disturbances.  Post-service treatment 
records, lay statements from the Veteran's mother and 
brother, and the Veteran's hearing testimony consistently 
document anxiety, depressed mood, flattened affect, 
disturbances in mood, continued sleep impairment, 
intermittent panic attacks which occurred more than once per 
week, and memory impairment.  The Board notes that the 
Veteran expressed in August 2007 that he experienced thoughts 
of killing himself, however, subsequent VA treatment records 
and the VA examination reports of July 2007 and July 2008 
reflect that the Veteran has generally denied any suicidal or 
homicidal ideation.  Notwithstanding the inconsistencies 
regarding the Veteran's reported employment history, as noted 
by the VA examiner in the July 2008 VA examination report, 
the evidence in the claims file reflects that the Veteran has 
been intermittently employed.  The Board is mindful of the 
Veteran's report at his July 2008 VA examination that he was 
involved in an altercation at a restaurant and that he 
"hated" his boss.  Nonetheless, the evidence shows that the 
Veteran was employed at that time and that he attended church 
services and went to the gym three or four times per week to 
exercise and participate in boxing training.  Under the 
circumstances, the evidence demonstrates that the Veteran 
experienced difficulty in establishing and maintaining 
effective personal and work relationships, but not an 
outright inability to do so.  Finally, the Board notes that 
during 2007 and 2008, the Veteran received GAF scores ranging 
from 48 to 60, which is indicative of grossly moderate 
symptoms.  Under the circumstances, the Board finds that the 
overall disability picture demonstrated by the evidence of 
record more closely approximates the criteria for a 50 
percent disability rating for all periods of time during the 
Veteran's appeal.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference already contemplated by the 
assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 50 percent for an acquired psychiatric disorder, 
to include PTSD, for any period of time.  This appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a June 2007 notice 
letter.  In that same letter, the Veteran was also notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, as this case concerns an initial 
evaluation and comes before the Board on appeal from the 
decision which also granted service connection, there can be 
no prejudice to the Veteran in failing to provide adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  Additionally, he was 
afforded VA psychiatric examinations in July 2007 and July 
2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


